Filed 6/25/14 P. v. Davis CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


THE PEOPLE,                                                                                  C073920

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF123715A)

         v.

TERRANCE LEON DAVIS,

                   Defendant and Appellant.




                   This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende). Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         At the time of the hearing on defendant’s pleas, he acknowledged the following
descriptions of his crimes and prior convictions. On January 29, 2013, defendant sold
approximately 78 grams of cocaine to an undercover law enforcement officer. On
April 16, 2013, execution of a search warrant for defendant’s residence disclosed 38

                                                             1
grams of cocaine base in the home, and in the garage there was a loaded, semi-automatic
firearm “with one in the chamber.” The prosecutor had photographs of defendant holding
the gun.
       In exchange for the dismissal of other charges and a sentence of 10 years in state
prison, defendant pled guilty to: sale or transportation of cocaine (Health & Saf. Code,
§ 11352 -- count 1), possession of cocaine base for sale (Health & Saf. Code, § 11351.5 -
- count 2), and possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1) --
count 3). As to count 1, defendant admitted two prior drug trafficking convictions
pursuant to Health and Safety Code section 11370.2, subdivision (a).
       Defendant waived preparation of a probation report and was sentenced as follows:
Count 1, sale or transportation of a controlled substance, four years plus three years for
each of the two prior drug trafficking convictions; count 2, possession of cocaine base for
sale, four years concurrent to count 1; and count 3, possession of a firearm by a felon,
two years concurrent to count 1. The court imposed a restitution fine of $280 pursuant to
Penal Code sections 1202.4 and a $280 parole revocation restitution fine, which the court
stayed pending successful completion of parole pursuant to Penal Code section 1202.45.
The court awarded defendant 46 days of presentence custody (23 actual, 23 conduct).
The court also imposed additional assessments as set forth in the abstract of judgment.
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                MURRAY   , J.



We concur:



     RAYE               , P. J.



     BLEASE             , J.




                                       3